OPINION OF THE COURT
Per Curiam.
Charles O’Donnell, Jr., has submitted an affidavit dated December 31, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. O’Donnell was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on June 17,1959.
Mr. O’Donnell acknowledges that he is the subject of an *5investigation by the Grievance Committee for the Ninth Judicial District concerning allegations of neglect and mishandling $47,000 from a client’s account. Mr. O’Donnell submits that he "later voluntarily reconciled” the account so that the client incurred no loss in the value of her estate.
The resignor avers that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress and that he is fully aware of the implications of submitting his resignation.
Mr. O’Donnell further acknowledges that he could be required, pursuant to Judiciary Law §90 (6-a), to make monetary restitution to any person whose money or property has been misapplied, in the event any funds should subsequently be found not accounted for. He has specifically waived the opportunity to be heard in opposition to any order directing him to make restitution.
Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Charles O’Donnell, Jr., as a member of the Bar is accepted and directed to be filed. Accordingly, Charles O’Donnell, Jr., is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately. His request for an extended period of time in which to wind up his practice is denied.
Mangano, P. J., Thompson, Bracken, Sullivan and Copertino, JJ., concur.
Ordered that the resignation of Charles O’Donnell, Jr., is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Charles O’Donnell, Jr., is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Charles O’Donnell, Jr., shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Charles O’Donnell, Jr., is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, *6Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the resignor’s request for an extended period of time in which to wind up his practice is denied.